 290DECISIONSOF NATIONALLABOR RELATIONS BOARDCornellUniversityandChauffeurs,Teamsters, Ware-housemen,and Helpers Local Union #65,Petition-er. Case 3-RC-5432March 8, 1973DECISION AND DIRECTION OFELECTIONUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held before Hearing Officer Richard C.Heffern of the National Labor Relations Board.Following the hearing and pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations and Statements of Procedure, Series8, as amended, by direction of the Regional Directorfor Region 3, this case was transferred to the Boardfordecision.Thereafter the Employer and thePetitioner' filed briefs.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.On the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.22.The labor organizations involved claim torepresent certain employees of the Employer.33.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The petition, as amended, seeks a unit of allfull-time and regular part-time employees, includingstudents, employed at 10 of the 18 dining facilitiesoperated by Cornell University on its Ithaca, NewYork, campus, excluding all academic, professional,technical, confidential, and clerical employees, andallguards and supervisors as defined in the Act.There are also five fraternity houses, owned by theUniversity, on the Ithaca campus whose chefs areUniversity employees; these chefs are not sought byPetitioner. The Employer takes the position that theappropriate unit should consist of all nonacademic,1With the Board's consent the following parties submittedamicus curiaebriefs supporting the exclusion of student employees from any unit foundappropriate for purposes of collective bargaining:Columbia University,Hofstra University, Harvard College, Amherst College, Brown University,The Catholic University of America, Hobart & WilliamSmithColleges, theUniversity of Chicago, the Association of Independent Colleges andUniversities inNew Jersey, Northeastern University, Yale University,Wheaton College,Colgate University,Massachusetts Institute of Technolo-gy,GeorgetownUniversity, theUniversityofRochester,DuquesneUniversity of the Holy Ghost,Manhattan College, Servomahon, Inc.,Fordham University, Drake University, and Vanderbilt University.2Cornell University,183 NLRB No 41, Sec 103.1 of theBoard's Rulesand Regulations,Series 8,as amended3At the hearing, Local 200 Service Employees International Union,nonsupervisory employees employed by the Univer-sity throughout the State of New York,4 excludingemployees of the Medical School and NursingSchool in New York City, and all student employees.There is no bargaining history.Cornell University is a private nonprofit education-al institution with an enrollment of approximately14,000 students. The University has about 5,700nonacademic employees throughout the State. Thereare approximately 329 employees, including stu-dents, in the unit sought by Petitioner.Although the University'sfacilitiesarewidelyscattered throughout the State of New York, itsoperations are highly centralized: the personneldepartment in Ithaca establishes employment andlabor relations policy for the entire University,interviews prospective employees and refers them tojob vacancies (although the actual hiring is done bythe various departments),classifiesjobs according to1of 280 job classifications, and determines benefitstowhich employees are entitled. Job vacancies areposted throughout the University and longevity datesfrom an employee's initialhiring by the University.There is a uniform grievance procedure, and wageratesand other benefits are generally uniformthroughout the State, with some local variations.The unit sought by Petitioner consists of all "foodhandlers, cafeteria workers, vending operators, cash-iers,store employees, dishwashers, custodians, cooks,waitresses, bus boys, pantry men, counter men, sodabar workers, laborers, kitchen helpers, pot washers,coffeehostesses, saladmakers, grillmen, etc.,"Including students, employed atWillard StraightHallDining, Clara Dickson, Noyes Center, NorthCampus Union, Sage Dining, Noyes Lodge, RisleyDining, Balch Dining, Martha Van Renssalaer, andHughes Hall. All of thesefacilitiesreport through A.A. Jaeger, the University's director of dining services,as do the five chefs who work in fraternity housesowned by the University. In addition to the dininghalls included in the petitioned-for unit and thefraternity houses there are eight other dining facili-tieson the Ithaca campus: Moakley House, TheGreen Dragon, Statler Hall, Sage Infirmary, TheCommons, The Temple of Zeus, The DairyBar, andAFL-CIO,indicated that it would seek to intervene and thereafter waspermitted to take partin thehearing by the Heanng Officer,although it isnot clear in the recordwhether Local200 formally was granted the status ofIntervenor.It took no position with respect to the unit issue but stated thatitdesired to participate in any election held in whatever unit was ultimatelyfound to be appropriateWhileitwas somewhat irregular for the HeanngOfficerto permit Local200 toparticipate in the hearing without resolvingits status as an intervenor one way or the other,we shall permit it a place onthe ballot providing it has submitted a sufficient timely showing of interestto the Regional Director for Region 3.4The University'smain campus is at Ithaca but it also has about 55smaller facilities scattered throughout the State,three of which includedining facilities202 NLRB No. 41 CORNELL UNIVERSITY291PhileasFogg.Except for Statler Hall and SageInfirmary, these facilities, located in various campusbuildings, are all snack bars or coffeehouses whichreport through various academic department orcollege heads. Statler Hall is a hotel run by the HotelManagement School and Sage Infirmary's diningfacility is part of the Department of HealthServicesand is only open to the Infirmary's patients and staff.The record shows that employees in the facilitiesPetitioner seeks to exclude perform the same jobfunctions under the same working conditions asemployees in the petitioned-for unit, and that sixemployees laid off from the petitioned-for unit nowwork in other university-owned dining facilities onthe Ithaca campus. Further, although most of thepetitioned-for facilities are dining rooms or cafeteriasand most of the excluded facilities are snackbars orcoffeehouses,ClaraDickson, one of the facilitiessought in the petition, offers only delicatessen andvending machineservices,while Statler Hall, SageInfirmary, and the five university-owned fraternityhouses,which Petitioner would exclude from theunit,5 offer full dining services. Thus it appears thatthe only substantial distinction between the facilitiesPetitioner seeks and those it would exclude is that thepetitioned-for facilities report through Jaeger whilethe excluded ones, with the exception of the chefs, donot. However, the record indicates that the separatelinesof supervision have minimal impact on theoperation of any of the dining facilities and we donot find this distinction sufficient to show that theemployees of the excluded facilities do not share asubstantial community of interest with the employeesin the petitioned-for unit. Accordingly, in view of allthe factors noted above, we find that the unit soughtby Petitioner is too limited to be appropriate forpurposes of collective bargaining.The Employer contends that because of its central-ized operations, common labor policy and generallyuniform wage rates and benefits, and the fact that anumber of jobs performed by employees in thepetitioned-for unit are also performed elsewhere onits campuses, all of its nonacademic, nonsupervisoryemployees throughout the State of New York share asubstantial community of interest, and thus, only anoverallunit is appropriate.However, the recordshows that there is considerable geographic diversityamong Cornell's various facilities and considerable5Petitioneroriginally sought to excludeStatler Hallon the grounds thatthe student employees there were employed as part of the curriculum inhotelmanagement,but therecordshowed that37 of the 112studentsworking at the Statler were not enrolled in the Hotel School at alland manyof the remainder were regular student employees most of the time and onlyworked a few hours per week for academic credit.Petitioner's basis forexcludingthe Infirmarywas that it is openonly topatients and staff, but ofthe facilities sought to be included in the unit,Balch Diningis open only tospecial conference participants and Risley Dining apparently serves onlyresidents of the building in which it is located.distances between many of them. Furthermore, thereisa minimaldegree of interchange of employeeswithindiningserviceswith employees of otherdepartments.6Moreover, the foodservice facilitiesfunction to provide a common service that is notoffered by any of the other university departments orservices, and its employees comprise a homogeneousand distinct group performingsimilarduties that,with the exception of custodians, laborers, andcashiers, are not performed elsewhere on the campus.These factors, plus the fact that no labor organiza-tion is actively seeking a statewide unit, lead us to theconclusion that something less than the statewideunit urged by the Employer may be appropriate.We have in the past held thatthe same generalguidelinesemployed in makingunitdeterminationsin the industrial sphere should be utilized in collegecaseswhere the employer operates a number offacilities.?Applying this principle, we find that ananalogy can be made between a university such asCornellwhich operates dining facilities for itsstudents and a hotel or club which operates arestaurant for its guests. In the latter situation wehave held that the functions of a restaurant and therestof a hotel's operation are not necessarily sohighly integrated that only an overall unit isappropriate, and that a restaurant may constitute anappropriate units In view of the foregoing facts thatestablish the similarity of the above-named diningfacilities to one another, we find that the employeesofalltheEmployer's dining facilities share asubstantial community of interest separate from thatof other university employees, and that a unitcomprised of all the Employer's dining facilities onthe Ithaca campus,9 including the five fraternitychefs, is appropriate for purposes of collectivebargaining.Petitioner contends that students who work parttime in the dining services should be included in theunit,while the Employer would exclude them. Therecord shows that, although students frequentlyperform the same jobs under the same workingconditions as nonstudent employees and the samegrievance procedure applies to student and nonstu-dent employees alike, the University treats studentsdifferently in a number of ways. Students are hiredthrough the student employment office or by theindividualmanagers of the various dining halls6Eleven employees now in dining services transferred from otherdepartmentsand 23employees laid off from the petitioned-for unit nowwork in other departments.7ClaremontColleges,198 NLRB No.121;CornellUniversity, supra.9 77 OperatingCompany,160 NLRB 927 (1966),Denver AthleticClub,164NLRB 677 (1967).9Three foodservices located at three other of the Employer's facilitieswithin New York State are not included in the unit found to be appropriatesince they are openonly inthe summer and are geographically distant fromthe main Ithaca campus. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDrather than through the personnel office, and,students are hired for work on a semester basis whilenonstudent employees are hired for an indefiniteperiod. Students are paid at a different and generallylower wage rate and do not receive the same fringebenefits as nonstudent employees. Furthermore, inthe dining facilitiesmost student employees havesupervisors who are also students, while the nonstu-dent employees are supervised by regular full-timesupervisors. Finally, for the great majority of studentemployees, since they have no expectation ofremaining permanently in their present jobs, theiremployment is incidental to their academic objec-tives. In consideration of these facts and in conformi-ty with our recent decision inGeorgetown University,200 NLRB No. 14, we find that students do not sharea substantial community of interest with regularnonstudent full-time and part-time employees.10Accordingly, we shall exclude them from the unit.We find the following employees constitute a unitappropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All food handlers, cafeteria workers, vendingoperators, cashiers, store employees, dishwashers,custodians, cooks, waitresses, bus boys, pantrymen, counter men, soda bar workers, laborers,kitchen helpers, pot washers, coffee hostesses,saladmakers, grillmen, etc., employed by theEmployer at all of the dining facilities operatedby the Employer on its Ithaca, New York,campus, including the five chefs employed infraternity houses owned by the Employer, andexcludingallothernonacademic employees,officeclericals,professionals, students, guardsand supervisors as defined within the meaning ofthe Act.[Direction of Election 11 andExcelsiorfootnoteomitted from publication.]10The parties are agreed, and we find, that regularpart-time nonstudenthere foundappropriate,theDirection of Election is subject to anemployees who work 20or more hoursper weekare to be included in anyadministrative determination by the Regional Director for Region 3 that theunit foundappropriatePetitioner'sshowing of interest in the unit of employees here found11As thePetitioner's showing of interest was in a smaller unit than isappropriateis sufficient